Order of business
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of 9 November 2006 pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed. The following amendments have been proposed.
Monday:
I have received a request from the Socialist Group in the European Parliament to postpone the debate on the report by Mrs Bachelot-Narquin on the proposal for a regulation of the European Parliament and of the Council establishing the European Globalisation Adjustment Fund.
Who would like to move this request on behalf of the Socialist Group in the European Parliament?
(FR) Mr President, the Socialist Group in the European Parliament requests that the debate and the vote on Mrs Bachelot's report on the European Globalisation Adjustment Fund be postponed.
In fact, because COREPER and the Finnish Presidency only finalised their version of the regulation on Friday 10 November, the document did not reach us until the end of the afternoon. As a result, although we worked with the rapporteur all last week in informal meetings with the Council and the Commission, we were not able to have an initial discussion amongst ourselves between Friday evening and today. We therefore ask that both the debate and the votes be postponed to the second November session in order to enable us to carry out our examination of the proposals made to us by the Council.
Mr President, I also take the floor with the agreement of the Group of the European People's Party (Christian Democrats) and European Democrats to support the position of my fellow Member, Mr Cottigny, and to request that the vote and the debate be postponed.
In fact, as my fellow Member has just said, the latest information concerning the Council's positions reached us only a few hours ago. Our discussions thus far indicate that the positions of the Council and Parliament, expressed by the two competent committees, the Committee on Employment and Social Affairs and the Committee on Budgets, have come much closer together. It is not guaranteed, but on this basis we could perhaps reach an agreement at first reading, which would enable us to make this fund operational from the beginning of next year, as hoped for, I believe, by almost all the Members of this House. That is why I support Mr Cottigny's position.
(Parliament accepted the proposal)
(The order of business was adopted)
Mr President, the proposed Constitution was approved by 500 votes to 137, and confirmed by 382 to 125 votes; so the opponents now have one in four votes in this House, but when we are represented at meetings abroad with the national parliaments, it is only 1 to 14. The 'no' side was not allowed to be present at Berlin, London or Paris. Parliament has now sent a total of 58 representatives, 54 from the 'yes' side, only 4 from the 'no' side. In 7 of the 11 meetings the 'no' side was not present.
Last Thursday the Conference of Presidents approved this discrimination against those of us who oppose the Constitution. That is a very good example of how badly our D'Hondt system works in relation to minorities in the big groups. Some of us have established a Fair Chair reform programme. We call for a Fair Chair instead of a coronation, and fair representation instead of discrimination against small groups and minorities.
We will present our platform at a press conference tomorrow at 2 p.m. in the press room. Mr President, you are welcome to come.
Mr Bonde, as you are aware, the Conference of Presidents has already taken your position into consideration and has confirmed that the composition of each committee's delegations is the responsibility of the committee members, and therefore it is the committee that must decide on what representation is appropriate.
You made your speech today - and all Members need to be aware of this - after the Conference of Presidents had already examined your concern and reached a decision on it.